DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/13/2021 and 04/13/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: The numbering of the paragraphs in the specification are not in the correct order.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 does not have a clear transitional phrase to separate the preamble from the structural and functional limitations. Also, it is unclear if any structures are being claimed for the Ni-based superalloy. Examiner suggests amending claim 1 to recite a clear transitional phrase, along with any structural limitations or functional limitations associated with the Ni-based superalloy.
Claim 2 recites the limitation “first elements.” It is not clear what the first elements are. Examiner suggests amending claim 2 to recite the limitations of claim 3 which further define the first elements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (US 2011/0076181).
Regarding claim 1, Suzuki discloses a Ni-base superalloy composition wherein: the Ni-based superalloy is configured to form a y/y'-microstructure after a heat treatment ([0043] lines 13-15 ---" After solution heat treatments, alloys are heat treated below gamma prime solvus temperature to form gamma prime precipitates.”) 
and used for additive manufacturing of three dimensional articles with a y/y'- microstructure, wherein the amount of elements that form low melting eutectics is controlled (Examiner notes that the phrase “used for additive manufacturing of three dimensional articles with a y/y'- microstructure, wherein the amount of elements that form low melting eutectics is controlled” is a statement of intended use and the structure of the device as taught by Suzuki can perform the intended function.  It has been held that “[A]pparatus claims cover what a device is, not what a device does. Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original); MPEP 2114. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); MPEP 2114(II).  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.).
	Regarding claim 2, Suzuki teaches the alloy as appears above (see the rejection of claim 1), and Suzuki further teaches wherein the Ni based superalloy is used in powder bed-based additive manufacturing technology ((Examiner notes that the phrase “wherein the Ni based superalloy is used in powder bed-based additive manufacturing technology” is a statement of intended use and the structure of the device as taught by Suzuki can perform the intended function.)
	 and the Ni based super alloy comprises first elements ([0021] ---"Generally speaking, the alloys described herein comprise from about 5.2 wt % to about 12 wt % Co, from about 4 wt % to about 10 wt % Cr, from about 0 wt % to about 3.0 wt % molybdenum (Mo), from about 5.0 wt % to about 11 wt % tungsten (W), from about 4.0 wt % to about 6.5 wt % aluminum (Al), from about 0 wt % to about 1.5 wt % titanium (Ti), from about 4.0 wt % to about 8.0 wt % tantalum (Ta) and from about 0.5 wt % to about 1.7 wt % hafnium (Hf), up to about 0.1 wt % carbon (C), up to about 0.01 wt % boron (B), with the remainder being nickel (Ni) and incidental impurities.”) not bound in precipitates forming low-melting eutectics, wherein the amount of the first elements is increased with respect to standard compositions.
	Regarding claim 3, Suzuki teaches the alloy as appears above (see the rejection of claim 2), and Suzuki further teaches wherein the first elements comprise Hf ([0021] ---“… and from about 0.5 wt % to about 1.7 wt % hafnium (Hf)…”).
Regarding claim 4, Suzuki teaches the alloy as appears above (see the rejection of claim 3), and Suzuki further teaches wherein the first elements comprise Hf with an Hf content in the range 1.2 wt-% to 5 wt-% ([0021] ---“… and from about 0.5 wt % to about 1.7 wt % hafnium (Hf)…”).
Regarding claim 5, Suzuki teaches the alloy as appears above (see the rejection of claim 4), and Suzuki further teaches wherein the first elements comprise Hf with an Hf content in the range 1.6 wt-% to 3.5 wt-% ([0021] ---“… and from about 0.5 wt % to about 1.7 wt % hafnium (Hf)…”).
Regarding claim 6, Suzuki teaches the alloy as appears above (see the rejection of claim 5), and Suzuki further teaches wherein the first elements comprise Hf with an Hf content in the range 1.7 wt-% to 2.8 wt-% ([0021] ---“… and from about 0.5 wt % to about 1.7 wt % hafnium (Hf)…”).
Regarding claim 7, Suzuki teaches the alloy as appears above (see the rejection of claim 3), and Suzuki further teaches wherein the superalloy composition contains a minimum amount of >1.2 wt-% Hf ([0021] ---“… and from about 0.5 wt % to about 1.7 wt % hafnium (Hf)…”), and that C is present with a Hf [at-%]/C [at-%] ratio > 1.55 ([0034] lines 8-10 ---"from about 0.5 wt % to about 1.7 wt % hafnium (Hf), up to about 0.1 wt % carbon (C)”; Dividing 1.7 for Hf by 0.1 for C = 17).
Regarding claim 8, Suzuki teaches the alloy as appears above (see the rejection of claim 7), and Suzuki further teaches wherein C is defined as a Hf [at-%]/C [at-%] ratio > 1.91 ([0034] lines 8-10 ---"from about 0.5 wt % to about 1.7 wt % hafnium (Hf), up to about 0.1 wt % carbon (C)”; Dividing 1.7 for Hf by 0.1 for C = 17).
Regarding claim 9, Suzuki teaches the alloy as appears above (see the rejection of claim 7), and Suzuki further teaches wherein C is defined as C > 0.01 wt-% for grain boundary strengthening ([0034] lines 8-10 ---"from about 0.5 wt % to about 1.7 wt % hafnium (Hf), up to about 0.1 wt % carbon (C)”). 
Regarding claim 10, Suzuki teaches the alloy as appears above (see the rejection of claim 9), and Suzuki further teaches wherein C the content of C is within the rage of 0.01 wt-% <C < 0.2 wt-% ([0034] lines 8-10 ---"from about 0.5 wt % to about 1.7 wt % hafnium (Hf), up to about 0.1 wt % carbon (C)”).

Allowable Subject Matter
Claims 13-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The cited prior art does not disclose, teach, or suggest the claimed invention as a whole. Specifically, the cited prior art does not disclose, teach, or suggest providing protective atmosphere with 02 greater than 1% with an 02 content in the powder being greater than 800ppm.

Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
For claim 11:
The closest prior art would be Illston et al (US 2014/0034626). Illston teaches a nickel-based alloy comprising the same elements in the required %wt except for the element hafnium which is taught at a lower %wt. 
The second closest prior art would be Gell et al (US 4,116,723). Gell teaches a range of up to 3.5%wt of hafnium and offers a specific instance of when 2.0%wt hafnium is used. However, Gell does not teach 2.4%wt hafnium. 

For claim 12:
The closest prior art would be Illston et al (US 2014/0034626). Illston teaches a nickel-based alloy comprising the same elements in the required %wt except for the element hafnium which is taught at a lower %wt. 
The second closest prior art would be Gell et al (US 4,116,723). Gell teaches a range of up to 3.5%wt of hafnium and offers a specific instance of when 2.0%wt hafnium is used. However, Gell does not teach 2.4%wt hafnium. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE E MILLS JR. whose telephone number is (571)272-8449. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE E MILLS JR./Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761